                                                                     ,-----------~
                                                                          FILED
                              UNITED STATES DISTRICT C
                            SOUTHERN DISTRICT OF CALIF

UNITED STATES OF AMERICA,


                                      Plaintiff,
               vs.
        DORA GARZA                                     JUDGMENT OF DISMISSAL



                                    Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      8:1324(a)(l)(A)(ii) - Transportation of Certain Aliens (1-3)




 Dated: - -6/20/2019
            --------
                                                   Hon.IfunardG.Skomal
                                                   United States Magistrate Judge
